Citation Nr: 9906690	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-05 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for a laceration scar of 
the left knee.

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 16, 1983, 
to April 25, 1983, and confirmed active duty for training 
from October 15, 1985, to January 31, 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board initially notes that the veteran failed to attend a 
hearing before a traveling member of the Board scheduled for 
October 1998.  The Board therefore construes the veteran's 
failure to appear as a withdrawal of his request for a 
hearing.  See 38 C.F.R. § 20.704(d) (1998).

The Board also notes that service connection for a left knee 
disorder, other than a residual scar, was denied in an 
unappealed rating decision dated in March 1990.  In several 
statements on file and at his June 1997 VA examination the 
veteran contended that the injury to his left knee sustained 
in service, which resulted in a scar, also caused additional 
disability, including neurological impairment.  The issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder other than a residual scar is therefore referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The laceration scar of the left knee is tender, but is 
not poorly nourished or ulcerative, or productive of 
limitation of function.


CONCLUSION OF LAW

The criteria for a 10 percent rating for a laceration scar of 
the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7803, 
7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).

Briefly, service connection for a laceration scar of the left 
knee was granted in March 1990; the disability was evaluated 
as noncompensably disabling.  This evaluation has remained in 
effect since that time.

On file are VA treatment records for 1990 which demonstrate 
that the veteran complained at that time of recurrent left 
knee pain and numbness.  Physical examination disclosed the 
presence of minimal tenderness, but no inflammation or 
effusion was identified, and the veteran exhibited full range 
of left knee motion.  The veteran was diagnosed with old 
laceration of the left knee. 

The veteran was afforded a VA examination in June 1997.  At 
that time he complained of left knee pain with weight bearing 
and bending, as well as soreness with cold weather, and he 
informed the examiner that he experienced numbness extending 
from below the laceration scar to his toes.  Physical 
examination disclosed a hardly visible mildly keloidal scar 
located on the anterior surface of the knee, measuring 1-inch 
by 1/4-inch.  The scar exhibited localized tenderness on 
palpation.  The veteran was able to place weight on the left 
knee and could almost completely squat, but he reported pain 
in the mid knee and retropatellar area with these motions.  
The veteran was able to walk well and to stand on his toes 
and heels without difficulty.  No evidence of instability, 
laxity or swelling of the left knee was identified.  Range of 
left knee motion testing disclosed full extension with 
discomfort, flexion to 130 degrees with pain, and flexion to 
120 degrees without pain.  X-ray studies of the left knee 
were suspicious for effusion.  

With respect to his neurological complaints, clinical 
evaluation disclosed normal functioning of the left ankle and 
toes.  The veteran was apparently scheduled for 
electromyograph (EMG) and nerve conduction velocity (NCV) 
studies, but failed to report.  The examiner diagnosed the 
veteran with residual of left knee laceration with a tender 
scar, and with pain on flexion of the left knee.

A 10 percent rating is warranted for scars which are poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  Superficial scars which are tender and 
painful on objective demonstration also warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Other 
scars may be rated on the basis of limitation of function of 
the part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Although there is no evidence showing that the scar is poorly 
nourished with repeated ulceration, the scar was found to be 
tender on the recent VA examination.  Therefore, a 10 percent 
evaluation is in order under Diagnostic Code 7804.  
Discomfort on knee extension and pain on knee flexion were 
noted on the recent VA examination.  In addition, the veteran 
complained at the VA examination of numbness from below the 
scar to his toes.  However, the VA examiner did not attribute 
these symptoms to the barely visible scar, the only currently 
service-connected residual of the service laceration, and 
there is no other medical evidence suggesting that the 
service-connected scar is  productive of limitation of 
function.  Therefore, the veteran does not meet the criteria 
for even a 10 percent evaluation under Diagnostic Code 7805.  
Whether the claim for service connection for additional left 
knee disability should be reopened and granted is a matter 
which is not currently before the Board. 


ORDER

Entitlement to a 10 percent rating for a laceration scar of 
the left knee is granted, subject to the criteria applicable 
to the payment of monetary benefits.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

- 2 -


- 1 -


